Citation Nr: 0423221	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to January 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which reopened a claim for 
service connection for a psychiatric disorder, but denied the 
claim on the merits.  Previously, the Board denied a claim 
for service connection for a psychiatric disorder in November 
1999.  Because the RO has subsequently reopened the claim, 
and because the Board is in agreement with the RO's decision 
to reopen the claim, the Board will now review the merits of 
the claim on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991). 


FINDING OF FACT

The veteran currently has a psychiatric disorder which was 
not present in service and was not manifested to a 
compensable degree within one year of his separation from 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1983 to January 1987.  According to the report of his 
separation from service, he was discharged because of the 
expiration of the term of his service.  A review of the 
evidence of record indicates that the veteran's active duty 
service medical records are not contained within the claims 
folder.  It appears that the RO has made several attempts to 
obtain them without success. 

A VA hospital emergency room record, dated March 7, 1987, 
shows the veteran was seen for a complaint of insomnia.  He 
gave a history of early onset insomnia and restlessness for a 
period of two months.  It was noted that he had recently left 
the military, was unemployed, and was due to start studying 
soon.  Objective evaluation showed no reports of 
hallucinations, no self-harm behavior, and no aggressive 
behavior.  He was in full contact with reality with clear 
sensorium and was oriented times three.  He had superficial 
insight and good judgment.  The diagnosis was rule out 
adjustment disorder with anxious mood.  He was given Restoril 
for insomnia.  

A search of VA records showed no mental hygiene clinic 
records dated between January 1987 and January 1988.

VA work-study time records reflects that the veteran worked 
for VA from August 1987 to December 1987 performing 250 hours 
of work which was in compliance with the student work-study 
agreement.  

Private treatment records dated in December 1988 show the 
veteran being hospitalized after smashing a window on a 
family member's car and displaying paranoid behavior.  A 
history was given of paranoid-type ideas and isolation from 
his family following his discharge from service in January 
1987.  He reported no prior hospitalizations for mental 
illness, but reported previous treatment involving 
psychotherapy, antipsychotics, and group therapy.  

Private treatment records also show hospitalizations in July 
and October of 1989, as well as in August 1990.  He was 
diagnosed with schizophrenia, paranoid type.

A VA hospital summary shows an admission from April 4-8, 
1990.  The veteran requested hospitalization due to poor 
tolerance to stress, feelings of loneliness, and a sensation 
of going to pieces.  On admission his speech was irrelevant.  
He was not hallucinating, but presented grandiose and 
delusional ideas.  He had poor judgment and no insight.  He 
improved mildly and slowly and after four days asked for 
discharge against medical advice.  He was given an irregular 
discharge.  VA outpatient treatment clinic reports show 
continued treatment for schizophrenia from April 1990 to June 
1991.

A statement from a private physician, Dr. Alonso, dated in 
April 1992, shows that the veteran was first seen by him in 
August 1990, and that he already had a diagnosis of 
schizophrenia at that time.  He gave a history that his 
symptoms had started in 1986 while he was on active duty.  He 
reported paranoia and auditory hallucinations at that time.  
Dr. Alonso noted continued treatment with periodic 
exacerbations requiring hospitalizations and adjustments to 
the veteran's anti-psychotic medications.

In June 1992, the veteran and his mother testified at a 
hearing at the RO.  He reported that on several occasions he 
went to the hospital in Ft. Hood, Texas in 1986 on sick call 
complaining of insomnia, restlessness, and anxiety.  He 
reported that on one occasion they gave him Valium.  He 
stated that he had been under a lot of pressure during his 
service.  He reported feeling persecuted and losing sleep 
during service.  He reported that after separation he fled 
Texas because he believed he was being persecuted by Federal 
Agencies.  He reported that he abandoned his car and his 
apartment there and that when he returned to Puerto Rico the 
only things he had were the clothes he was wearing.  He 
stated that his first post-service treatment occurred in 
March 1987 and that he received no further treatment until 
his hospitalization in December 1988.  He testified that 
family members had attempted to convince him to seek 
treatment at the VA hospital in 1987 but that he had resisted 
this.

The veteran's mother stated that she was in contact with the 
veteran on a weekly basis during his service and that she 
noticed a change in him.  She reported that he told her he 
was being persecuted and said that she noticed in his voice 
and by the things that he said that he was sick.  She stated 
that towards the end of his tour he would not go out anymore 
because he felt he was being followed.  She reported that 
each year he came home to visit and that the last year he 
seemed strange, and that he wasn't funny anymore.  She stated 
that when he returned from service he did not tell anyone he 
was coming, but just showed up and was standing outside her 
sister's gate at 5:00 A.M.  He had left all his belongings 
and his car in Texas.  She reported that he kept saying that 
Federal Agents were out to get him, and that they wanted to 
kill him.  She stated that he would lock himself up in a room 
and isolate himself from others.  He refused to eat and 
started to get very thin.  He didn't shave anymore.  He 
refused to see the doctor.  She stated that she went to VA 
with his brother to seek help, but she was told that they had 
no way of coming to the house to pick him up because patients 
had to report there voluntarily.  She said they then waited 
to see if he would get better, but he got worse.  Eventually 
they went to a judge who sent some policemen to get him out 
of the house.

In July 1992, the RO received a reply from NPRC which 
indicated that no medical records had been found and that the 
veteran's file had been flagged for any additional medical 
records to be sent to the RO. 

VA medical records dated from 1993 to 1995 show several 
hospitalizations for the veteran during this timeframe.  He 
was treated for various psychiatric symptoms, and diagnoses 
included rule out paranoid personality disorder, paranoid 
schizophrenia, borderline personality disorder, valium 
withdrawal and abuse and dependence on Valium, and chronic 
non-differentiated schizophrenia.

In January 1995, the veteran submitted a statement which 
indicated that he had received outpatient treatment at the 
main psychiatric clinic at Ft. Hood, Texas from the spring of 
1985 to January 1987.  In August 1995 the RO received a 
response from NPRC which indicated that a search of Ft. Hood 
outpatient treatment records for 1987 was negative.  Although 
the NPRC does not appear to have searched records prior to 
1987 from Ft. Hood, as had been requested by the RO, this 
does not seem to be material any longer, as the veteran 
submitted a statement in June 1996 indicating that he never 
received outpatient treatment from 1983 to 1987 at Ft. Hood, 
Texas.

VA medical records from March 2001 show that the veteran was 
hospitalized voluntarily after experiencing a seizure which 
caused him to have suicidal ideations.  He reported that he 
heard voices which told him to harm himself.  His thought 
process was disorganized, but coherent.  He was illogical and 
showed paranoid delusional thinking, and there were audio and 
visual hallucinations.  Following a hospital course and 
improvement in his psychiatric symptoms, he was discharged 
with a diagnosis of chronic undifferentiated schizophrenia on 
acute exacerbation.  

VA outpatient treatment records dated from April 2001 to 
February 2002 show continuing treatment for psychiatric 
symptoms, with diagnoses of schizophrenia.  
In a letter dated in May 2001, it was indicated that the 
veteran had been treated at the VA Medical Center in San Juan 
since 1990.  He had a diagnosis of chronic paranoid 
schizophrenia.

In a private psychiatric report dated in May 2001, Dr. 
Antonio A. Milland indicated that the veteran currently lived 
alone and spent most of his time isolated in his house.  He 
was currently on medication for his condition and had tried 
differing medications with partial response.  Following 
objective examination in which it was indicated that he was 
well oriented and was not suicidal, homicidal, or 
hallucinating, but did have loose associations and was 
sometimes tangential, he was diagnosed with chronic paranoid-
type schizophrenia.  Dr. Milland stated that the veteran was 
unable to engage in any gainful work or occupation.  He 
opined that the insomnia the veteran complained of in March 
1987 was a prodromal symptom of his psychiatric disease.  He 
stated that this was probable because when the veteran was 
later evaluated he was found with a full picture of 
schizophrenia and the prodromal signs and symptoms of 
schizophrenia start several months before the active phase of 
the disease.  It was noted that his lack of insight kept him 
from looking for psychiatric help until he was hospitalized.  

In April 2002, the veteran was given a VA mental disorders 
examination.  It was indicated that his claims folder was 
reviewed.  It was noted that he had been hospitalized several 
times because of psychiatric illness, and was currently on 
medication.  He said that he lived alone and had not worked 
since 1987.  He stated that he had not been able to study or 
work since he was in the military.  He said that people from 
intelligence services wanted to destroy him, and he was 
unable to stop thinking about this.  He reported that he used 
to work for military intelligence and this was why they 
wanted to destroy him.  He said he was suffering from 
headaches, a dry mouth, and muscular movements.  He reported 
that he had periods of time during which he lost contact with 
reality and had suicidal ideas.  He said that he did what he 
could at home, and did not use alcohol or drugs but smoked.  
He reported that he had an aggression charge filed against 
him which was later dismissed.  Following objective 
examination, he was diagnosed with chronic paranoid-type 
schizophrenia.  The examiner opined that based on the 
evidence examined, Dr. Milland's opinion regarding service 
connection was speculative in nature.      
  
II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in May 2001 and March 2002 and the September 2002 
statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  A 
VA examination has been provided which addresses the claim on 
appeal.  VA and private medical records have been associated 
with the claims file, and there do not appear to be any 
outstanding medical records which could be obtained that are 
relevant to this appeal.  As noted previously, attempts to 
obtain service medical records have been unsuccessful and, 
moreover, it appears that the veteran never obtained 
treatment for psychiatric symptoms during his service.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

B.  Service connection for a psychiatric disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including a psychosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Schizophrenic disorders are rated under a general 
rating formula for mental disorders.  A noncompensable rating 
is warranted for a mental condition that has been formally 
diagnosed, but the symptoms are not severe enough to 
interfere with social and occupational function or to require 
continuous medication.  In order to warrant the minimum 
compensable evaluation of 10 percent, there must be 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or the symptoms must be controlled by continuous 
medication.  See 38 C.F.R. § 4.130 and Diagnostic Codes 9201 
through 9211.

Although the record contains no service medical records, the 
veteran has stated that he received no outpatient treatment 
at Ft. Hood during his military service.  This statement, 
rendered in June 1996, contradicts earlier claims he has made 
regarding treatment there.  His first post-service treatment 
of record is from March 1987, when he was seen for treatment 
for insomnia.  At this time, he gave no history of treatment 
in service, and no chronic psychiatric disorder was 
diagnosed.  He also gave no history of in-service treatment 
during his initial hospitalizations in December 1988 and in 
1989.  At that time he reported symptomatology which began in 
1987.  Subsequent medical records show several periods of 
hospitalization with outpatient treatment also being 
provided, and a predominant diagnosis of schizophrenia.

Upon consideration of the evidence of record, the Board finds 
that there is no objective evidence of a chronic psychiatric 
disorder until December 1988.  While hospitalized in December 
1988, the veteran reported previous treatment involving 
psychotherapy, antipsychotics, and group therapy, but no 
details of such claimed treatment have been provided which 
would enable a search for these records.  Although hearing 
testimony was given to the effect that the veteran's 
symptomatology began during the final year of his service, 
and subsequently worsened upon his return to Puerto Rico, the 
Board does not find that such testimony in itself constitutes 
competent medical evidence sufficient to establish that the 
veteran's psychiatric disorder was manifested to a 
compensable degree within one year of his discharge from 
service, or that it originated during his active service.  
While the veteran has indicated his belief that he has a 
psychiatric disorder which began during his military service, 
the veteran is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In a 2001 opinion, Dr. Milland opined that the insomnia the 
veteran complained of in March 1987 was a prodromal symptom 
of his later psychiatric disorder.  However, while such 
statement may indicate the beginnings of a psychiatric 
disorder in March 1987, the Board does not find that such 
statement establishes that the veteran had a chronic 
psychiatric disorder which was manifest to a compensable 
degree within the year after active service, as is required 
for presumptive service connection. See previously cited 
criteria for a 10 percent rating.  Additionally, the 2002 VA 
examiner did not find that a chronic psychiatric disorder was 
present during service or manifest to a compensable degree 
within the year after service, and found Dr. Milland's 
opinion to be speculative in nature.  The Board finds this 
opinion to have more probative value than the opinion 
submitted by Dr. Milland, as it is based on a review of the 
claims file which does not appear to be the case with Dr. 
Milland's opinion.   
 
The weight of the credible evidence establishes that a 
psychotic disorder was not present in service, was not caused 
by any incident of service, and was not manifest to a 
compensable degree within the year following service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



